Permit me to join the representatives who have spoken before me in the general debate to proffer to you, Sir, the congratulations of the delegation of Israel on your unanimous election to the high and responsible office of President of the General Assembly.
122.	I also tender my delegation's good wishes to Mr. Gaston Thorn, who presided over the deliberations of the thirtieth session of the General Assembly with such distinction, and to our Secretary-General, Mr. Kurt Waldheim, for his devotion and assiduity in the performance of his onerous duties.
123.	What is the aspect of the'United Nations as it enters into its fourth decade? Physically, the Organization works well. One must ask, however, if the principles of the United Nations Charter, as they were determined in San Francisco 31 years ago, have proved equally resilient; if intellectually and morally the United Nations has withstood the test of experience -the experience of a generation which, although it has been spared the devastation of a world war, has still seen major armed conflict, massacre, political terrorism, slavery, tyranny, persecution, hunger and poverty in all too many areas on the surface of the globe for every minute the United Nations has been in existence. Regrettably, the answer must be negative.
124.	It is indisputable that world public opinion has become increasingly disenchanted with the United Nations; increasingly frustrated by the opportunism and hypocrisy of so much of its debates and decisions; increasingly disgusted by the power of a mechanical majority to bend the Organization to its own purposes, by, for example, transforming an initiative designed to outlaw terrorism into an apologia for terrorism; or by converting the Commission on Human Rights into a forum in which the guilty are the accusers and the innocent condemned, In the twisted terminology which is used here a defeated aggressor is portrayed as a victim, a successful defender as an aggressor; those who refuse to treat with their neighbors are hailed as lovers of peace, and those who seek peace negotiations branded as warmongers.
125.	The list of discrepancies between the current practices of the United Nations and what the Charter says is long, and there is no need to labor the point.
126.	To a great extent the General Assembly has become an arena for empty rhetoric and arbitrary recommendations which have little to do with right, justice and international reality. Indeed, there appears to be no limit to the absurdity which the General Assembly, as it operates today, can reach it even achieved a record in futility by adopting, at the same session, two conflicting resolutions on the same subject.
127.	Two further examples from the record of the thirtieth session of the General Assembly demonstrate that clearly. One is the ludicrous and evil attempt to stigmatize the national liberation movement of the Jewish people as racism and racial discrimination; the other is the bizarre episode of the Committee of 20 members, from the resolution which the General Assembly was not competent to adopt; through the biased and non-representative com-position of the Committee itself, to the report of the Committee which is not only a flagrant intervention in the domestic jurisdiction of a Member State but also a prescription for its dismemberment by stages.
128.	History will consign these resolutions to oblivion, and those countries which supported their adoption will bear the shame.
129.	But the United Nations system is an essential feature of the international scene of our times and it is hardly possible to conceive of a world without it. It must be cured, however, of the grave maladies which afflict it: there must be a return to the Charter; there must be an end to the rancorous confrontation which is the dominant feature of our deliberations; consultation and agreement must be restored to their primary place; the United Nations, and particularly the specialized agencies, must abandon the dangerous path of politicization along which they are being dragged by Arab obsessions about Israel, so that they may devote themselves to the social, humanitarian, scientific and technical tasks which they were set up to perform and which they perform very well when they are allowed to do so; and, lastly, there must be full participation of all Members in all United Nations activities on an equitable basis, by strict alphabetical rotation, instead of the discriminatory bloc system.
130.	The effort to bring into being a new order in international economic and trade relations has become a major focus of interest and debate throughout the world and in the United Nations system.
131.	Israel belongs to a small group of countries in the developing world which, though meagerly endowed by nature, have by hard work and the application of science and technology reached a promising level of development.
These countries have a special role to play because they show what can be done even in the most difficult of circumstances.
132.	It is thus important, I believe, that developing countries consider not only what the fortunate countries of the industrialized world can do for them but what they can do for themselves and what they can do for one another. As our sage Hillel taught some 2000 years ago: "If I am not for myself, who will be for me; but if I am only for myself, what am I; and if not now, when? "
133.	For our part we have tried, at the seventh special session and at the fourth session of UNCTAD, to present some ideas which some delegations found useful and constructive.
134.	What we can best do is to put our experience in overcoming some of the major problems which beset a large part of the developing world at the disposal of all who wish to avail themselves of it. For many years now it has been the policy of the Government of Israel to conduct programs of technical co-operation with other emerging and developing countries and, indeed, it is a source of pride to us that, with all the limitations which nature has imposed on us, and saddled as we are with tremendous burdens caused by the absence of a peace settlement in the Middle East, we are at this very moment co-operating in one technical field or another with over 50 countries represented in this hall.
135.	One such important field is water development in semi-arid climates. In view of the forthcoming United Nations water and desertification conferences scheduled to take place next year, the practical experience of Israel in water exploration and management as well as in the development of highly efficient methods of irrigation, which has already aroused much interest in a number of countries with similar problems to our own, might well prove to be susceptible of wider application.
136.	The Third United Nations Conference on the Law of the Sea has just concluded its fifth session here in New York, and it is a matter of some disquiet that it has not achieved any significant progress in the direction of an acceptable international agreement.
137.	The trend towards unilateral decisions by individual States concerning the increase in the width of their territorial sea or the proclamation of economic zones is asserting itself without a parallel international reaffirmation of proper rules to guarantee the essential freedom of navigation and overflight on the seas and through and over straits. This is a regrettable situation which cannot but result in an increase in international tensions.
138.	Another problem which is still without solution is that presented by the lofty idea that the sea-bed beyond the economic zones constitutes the common heritage of mankind. A realistic compromise between this concept and its practical application for the benefit of all nations is still apparently far away.
139.	A goodly number of representatives who have spoken before me have raised their voices in condemnation of
international terrorism, which these last few years has spread over the face of the earth like a malignant cancer.
140.	There is no excuse for terrorism. No cause can justify or condone it. It is a criminal activity, totally indiscriminate in its effects, which by design strikes at the very elements of the population that every society tries to protect-the innocent, the weak, the defenseless, children and women.
141.	The record of the United Nations in combating terrorism is dismal. In 1972, after the massacre of the Israeli athletes at the Olympic Games by a gang of Arab terrorists, the Secretary-General proposed an item for the agenda of the General Assembly on measures to prevent terrorism and other forms of violence which endanger or take innocent human lives or jeopardize fundamental freedoms.7 We all know what happened to that praise-worthy venture: it was deliberately sabotaged by a group of States whose interest was not to prevent terrorism but to encourage, aid and abet it on the evident assumption that, because it seemed to serve their own interests, they would be immune from harm.
142.	They were grievously mistaken. Nobody is immune; and some of the States whose representatives were the most eloquent in thwarting any effective United Nations action have themselves been victims of terrorism in the past few weeks-Yugoslavia, India; Egypt and even Syria. The item, now distorted so as to appear like an apology for and justification of terrorism instead of a call for action to suppress it, is still on the agenda of the General Assembly, but is is conceded by all that nothing will ever come of it.
143.	The issue is a fundamental one for the international community, for the attitude this Organization takes on the question of terrorism is a very clear reflection of its moral strength and international responsibility.
144.	The terrorism of today is especially deadly for three principal reasons: the availability to terrorists of sophisticated modern weapons capable of causing mass loss of life and destruction; the complicity of certain States which supply these weapons, frequently delivered in their diplomatic bags, and which provide the terrorists with shelter and comfort; and the abhorrent practice of taking innocent hostages as a means of blackmail.
145.	The rescue by Israel in July of the hostages hijacked to Entebbe in the Air France airbus has shown that given the will it is possible for even a small State to combat terrorism effectively. However, operations such as that would not be necessary if potential hijackers and terrorists knew that nowhere in the world would they get refuge and support.
146.	Israel thus welcomes the proposal made on 28 September by the Vice-Chancellor and Minister for Foreign Affairs of the Federal Republic of Germany that the United Nations should draft a convention banning the taking of hostages internationally and providing for the prosecution or extradition of the perpetrators f 7th meeting, para. 113]: This is an important step in the right direction and the General Assembly would lose all credibility as an effective international instrumentality if it failed to take it.
147.	But in view of the extreme gravity of the problem and the sorry performance of the United Nations in dealing with it, we would be deluding ourselves if we imagined that that would be enough. Only by close multilateral co-operation and concerted organized action between States which really intend to fight terrorism will this atrocious crime be suppressed.
148.	The enemies of Israel in this Organization strive mightily to convince the world of similarities between Zionism and apartheid, and make much of the relations between Israel and South Africa to bolster a fraudulent case. Racism and racial discrimination, in any guise, including apartheid, are abhorrent to my country and my people. The basic tenets of Judaism are irreconcilable with any form of racial discrimination. The Jews are the classic victims of racial discrimination and over the centuries our martyrs have run into the tens of millions.
149.	It is equally specious to single out Israel for links with South Africa when most of the world maintains links with that country. According to the latest available statistics, the foreign trade of South Africa totaled over $12 billion in 1974. Of this huge sum Israel's share was less than two fifths of 1 per cent-infinitely smaller than the share of many Arab and some African countries. The armed forces of the Republic are large and equipped with modern weapons -tanks, artillery, aircraft, destroyers and submarines. It is not Israel that supplied them.
150.	In my address to the General Assembly last year  I stated that as far as Israel was concerned we had two criteria for judgment on the policy of detente which was given formal expression in the Final Act of the Helsinki Conference on Security and Co-operation in Europe. Those criteria are that detente must apply to the Middle East no less than to Europe and to other areas of the world, and that the humanitarian provisions of the Helsinki agreement must be scrupulously applied. On both counts detente has been a grievous disappointment to us.
151.	I declare that detente has not been felt in the Middle East. Moreover, I regret to record that there has been no improvement in the situation of the Jews in the Soviet Union during the past year. Exit from the Soviet Union-a right guaranteed in the Universal Declaration of Human Rights and in the Helsinki agreement-is still severely restricted, while those Jews who do insist on their rights are subject to continued harassment by the authorities, to dismissal from their places of employment, and in some cases to arrest and imprisonment. I once again call on the Government of the Soviet Union to permit those Jews who wish to leave in order to join their families in Israel to do so.
152.	The situation of the Jews of Syria remains tragic: a small community continues to be held as a hostage. Jews are victims of persecution and oppression, are circumscribed in their movements inside Syria, while travel abroad is permitted only under severe restrictions. Surely these 5,000 men, women and children cannot make all that difference to the Government of Syria. Why is it holding them?
153.	When I spoke in the General Assembly last year the war in Lebanon was but six months old. At that time some 5,000 people had already been killed and nearly 18,000 wounded. Twelve months have passed since then; the carnage goes on. By now over 40,000 men, women and children have lost their lives and over 100,000 have been wounded-and this out of a total population of less than 2.5 million. A rough equivalent would be a toll of killed and wounded totaling some 13 million in the United States, 15 million in the Soviet Union and 3 million in France. The ruin and devastation are almost beyond description; most of the flourishing towns and villages of Lebanon have become a bloody and merciless wasteland.
154.	For a year and a half a Member State of the United Nations has been bleeding to death before the eyes of the whole world. At the beginning it was claimed that this was a civil war, and thus outside the purview of the Security Council. No one produces this specious argument now, when massive armed intervention by regular and irregular foreign Arab troops is known and admitted-Syrians, Iraqis and Libyans, to mention only the larger contingents. But not a word from the Security Council, not a whisper.
155.	The silence of the world Organization in the face of this tragedy is an awful warning to all small States. It is clear that a country which relies on the United Nations for its security, a country which cannot defend itself by its own means, is lost.
156.	There is yet another conclusion to be drawn. For years now the world has been bombarded by a propaganda campaign peddling the notion of the replacement of Israel by a so-called secular democratic State where Muslims, Christians and Jews would live in blissful amity. But where is this beautiful mirage now? Destroyed in the fires of Lebanon, by the same gangs of terrorists who are the prime instigators of the blood-letting there in Lebanon.
157.	Israel is an immediate neighbor of Lebanon, and what goes on there concerns us closely. Our overriding desire is that peace and tranquility should be restored to Lebanon, for that is the essential condition for the reaffirmation of the national independence and the territorial integrity of that unhappy land. Moreover, we expect that the future constitutional structure of Lebanon will* be determined by the citizens of Lebanon in their respective communities, and by them alone; that foreign troops, both regular and irregular, will leave the country; and, above all, that Lebanon will not again become a base for attacks on Israel and its people.
158.	But the Lebanese conflict, although the most grave, is not the only current conflict in which countries of the Arab world are engaged. There are many others. A random listing makes, indeed, extraordinary reading.
159.	There is the bitter quarrel between Iraq and Syria. Then comes Iraq's designs on the territorial integrity of, Kuwait; Democratic Yemen's quarrel with Oman, with Yemen and with Saudi Arabia; Somalia's designs on Ethiopia; Egypt's conflict with Syria; Libya's clashes with
Egypt, with Sudan, with Tunisia, with Syria, with Chad and with practically every other independent State in the Arab world and in North Africa; and, finally, the feud between Algeria, Morocco and Mauritania in the Sahara desert.
160.	There is only one island of stability in this stormy sea, and that is the State of Israel.
161.	There is clearly a moral to be drawn here. The neighbors of Israel know that their border with Israel is the safest border they have. They know that if they preserve the peace on the borders with Israel then their own borders are secure. Moreover, their people know full well that when they are in distress they can turn to Israel for humanitarian assistance, as the villagers of South Lebanon are doing this day at the fence of goodwill.
162.	In my speech last year I drew attention to a problem of particular gravity for the prospects of peace as well as for the economic and social well-being of the countries of the Middle East. I refer to the seemingly limitless flow of weapons of war into the region, resulting in a frantic arms race. In the past three years the value of arms supplies delivered by both East and West to the Arab countries in the vicinity of Israel is estimated at $7.5 billion; a further approximately $22 billion worth is contracted for delivery from the end of 1976 onwards, making a total of nearly $30 billion invested in weaponry. This is an utterly staggering sum which is difficult for the human mind to take in. If, instead of being spent on means of destruction, most of this sum was invested in the economic and social development of the area, the Middle East would be transformed and restored to its ancient glory.
163.	However, as long as the Arab States continue to arm themselves with highly sophisticated modern weaponry on this vast scale, Israel is compelled to keep up, and will keep up. But we repeat emphatically that we are prepared now, even before peace is made, to negotiate with our neighbors for a balanced limitation of the inflow of arms into the area in such a manner that the burden will be lightened for all without adversely affecting the security and the defense capacity of any.
164.	It causes us no joy that the Middle East is ablaze with conflict, because the peace that we seek is its principal victim. Therefore, in order to keep up the momentum following on the successful conclusion of the 1974 separation of forces agreements with Egypt and Syria and the 1975 agreement with Egypt, we have tried to take additional steps in the direction of a just and lasting peace in the area.
165.	We have proposed that the Geneva Peace Conference on the Middle East be reconvened with its original membership. The proposal was torpedoed by the USSR, Syria and Egypt. When it was intimated to us that there was no chance at this time for an overall peace treaty and the normalization of relations, we responded favorably to a United States suggestion to negotiate agreements on the termination of the state of war. This proposal has remained without response or acknowledgment from the Arab side to this day. As far as we are concerned, this possibility still exists.
166.	Israel wants peace, seeks peace and is ready for peace at any time-a peace which will emerge from the region itself, which will break down the wall of hostility dividing the States of the region and which will be shaped by free negotiations between them. We believe that Security Council resolutions 242(1967) and 338(1973) form the only agreed basis both for the nature of the peace and for the method of achieving it. For that reason we are ready to take part in a reconvened Geneva Peace Conference, with its original composition, at any time acceptable to all. At such a conference, or by any other means which the parties find satisfactory, we would hope to negotiate with each of our neighbors a final peace settlement based on a fair compromise which, on the one hand, will provide Israel with defensible borders, and, on the other, will satisfy genuine Arab interests, including, within the context of the settlement with our neighbor to the east, a just and constructive solution to the problem of Palestinian Arab identity. Only a peace which serves the interests of Israel and its neighbors will endure.
167.	Peace is the foremost objective of Israel, and its Government will not be deflected from the constant effort required to attain it.
